Citation Nr: 0123064	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.

The issue of entitlement to service connection for a left 
ankle disability was previously before the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee in December 1993.  At that time, the claim was 
denied because there was no showing of a current left ankle 
disability that could be related to the veteran's period of 
service.

This appeal arose from a June 1996 rating decision of the 
Nashville, Tennessee RO, which found that the veteran had not 
presented new and material evidence to reopen his claim for 
service connection for a left ankle disorder.  On September 
19, 2000, the Board of Veterans' Appeals (Board) issued a 
decision which found that the veteran had presented new and 
material evidence to reopen this claim.  It was then found 
that the claim for service connection was not well grounded.  

On January 11, 2001, the veteran's representative filed a 
Joint Motion for Remand, requesting that the Board's 
September 2000 decision be vacated in order to comply with 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  On 
February 1, 2001, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an Order which vacated the Board's September 2000 
decision and remanded the case to the Board for action 
consistent with the Order.  A copy of the Joint Motion for 
Remand and the Court's Order have been included in the claims 
file.


FINDINGS OF FACT

1.  In December 1993, the RO denied entitlement to service 
connection for a left ankle disorder.

2.  The evidence submitted since the December 1993 RO denial 
of service connection is new and material and bears directly 
and substantially on the question of whether a left ankle 
disorder has been diagnosed.  


CONCLUSIONS OF LAW

1.  The December 1993 decision by the RO, which denied 
service connection for a left ankle disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for a left ankle disorder is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (2000) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Initially, the Board notes that the RO denied service 
connection for a left ankle disorder in a December 1993 
rating decision.  At that time, it was found that there was 
no current left ankle disorder which could be related to the 
veteran's period of service.  The veteran was informed of 
this decision on December 14, 1993 and he filed a timely 
notice of disagreement (NOD) that same month.  A statement of 
the case (SOC) was issued to the veteran in January 1994.  
However, he failed to submit a timely substantive appeal, 
thus failing to complete his appeal.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  
Therefore, this decision became final.  38 U.S.C.A. § 7105 
(West 1991).

The evidence which was of record at the time of the December 
1993 rating decision will be briefly summarized.  The service 
medical records showed that the veteran was seen on January 
23, 1988 for complaints of some left ankle pain after 
running.  There was no history of any sprain.  He displayed 
full range of motion and there was no swelling.  On February 
23, 1988 he again complained of left ankle pain, which was 
sharp with running or when going up or down stairs.  He also 
noted intermittent numbness on the top of the foot with 
running and morning pain and stiffness.  There was no 
swelling or discoloration.  He had full range of motion.  The 
ligaments were intact except for a positive posterior 
Drawer's sign with crepitus.  The assessment was left ankle 
weakness.  On March 4, 1988, it was noted that he had 
developed left ankle pain the first week of December 1987 
during boot camp.  He indicated that he only had ankle pain 
upon stressing of the ankle joint.  Active range of motion 
was as follows:  0 to 20 degrees of dorsiflexion; 0 to 30 
degrees of plantar flexion; 0 to 17 degrees inversion; and 0 
to 10 degrees of eversion.  There was point tenderness of the 
anterior portion of the deltoid ligament and the 
talonavicular ligament.  At the time of his October 1993 
separation examination, he reported occasional joint pain, 
which was aggravated by weather changes.  The examination of 
the lower extremities was within normal limits.

The evidence which was added to the record following the 
December 1993 denial included the records of a private 
physician, G. M. S., M. D., dated from November 1995 to 
January 1996.  The veteran complained on November 13, 1995 of 
left ankle pain that had been present since 1988.  The 
physical examination noted general tenderness over the 
anterior medial joint line of the ankle and over the area 
adjacent over the talus distally.  He had a normal stance and 
arch and the foot and ankle were grossly stable.  An x-ray 
showed a localized cystic lesion of the distal portion 
subchondral of the talus; there was also articular joint 
roughening irregularity with medial spurring which involved 
primarily the talonavicular joint.  Osteonecrosis could not 
be totally ruled out.  The diagnoses were traumatic 
osteoarthritis of the talonavicular joint of the left foot 
and possible osteonecrosis.  On January 5, 1996, the cystic 
lesion seemed a little better.

On August 19, 1996, K. W. G., M. D., wrote that the only 
findings pertaining to the left foot were of small exostoses 
on the medial aspect of both ankles.  On August 29, 1996, G. 
M. S., M. D., wrote that he had reviewed the veteran's 
service medical records.  It was noted that he now had 
changes consistent with osteochondritis dissecans or 
osteochondritis.

The Board finds that this evidence is new to the record, and, 
in light of the less stringent standard for materiality set 
forth in Hodge, supra, the Board concludes that this new 
evidence bears directly and substantially on the question of 
whether a current disorder of the left ankle has been 
diagnosed.  Accordingly, the veteran's claim for service 
connection for a left ankle disorder is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a left ankle 
disorder, the claim is reopened.


REMAND

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the veteran's reopened claim for service connection 
for a left ankle disorder without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, 
the case must be remanded for adjudication on the merits 
prior to appellate review.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  See also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
3.159).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the record indicates 
that the veteran has never been afforded a VA examination of 
his left ankle; thus, there is no opinion of record as to 
whether there is any etiological relationship between the 
complaints noted in service and the currently diagnosed 
osteoarthritis of the left ankle.  Such an opinion should be 
obtained prior to a final determination of the veteran's 
claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  The claims folder 
must be made available to the examiner to 
review in conjunction with the remand, and 
the examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.  After this review, 
which must include the service medical 
records, the examiner must render an 
opinion as to whether it is at least as 
likely as not that there is an etiological 
relationship between the complaints noted 
in service and any currently diagnosed 
pathology of the left ankle, to include, 
but not limited to, osteoarthritis.  A 
complete rationale for the opinion 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



